DETAILED ACTION
This Office Action follows a PRINTER RUSH filed on January 15, 2021. No claims have been amended, cancelled or added.  
Claims 1-39 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Karen Canaan (Reg. No. 42,382) on February 3, 2021.
Claim 4 has been amended as follows:
Claim 4, line 1: after the words “of claim” delete “4” and insert ---1---.

Allowable Subject Matter 
Claims 1-39 are allowed. 
The following is examiner’s statement of reasons for the indication of allowable subject matter: The present claims 1-39 are allowable over the closest references: Huang et al. “Effect of Low-Concentration Polymers on Crystal Growth in Molecular Glasses: A Controlling Role for Polymer Segmental Mobility Relative to Host J. Phys. Chem. B., 2017, 121, pp. 1963-1971, Powell et al. “Fracture of molecular glasses under tension and increasing their fracture resistance with polymer additives”, Journal of Non-Crystalline Solids, 429 (2015) pp. 122-128, and Walker et al. “Optimization of the photochromic response of photoaddressable polymers with azobenzenecontaining molecular glasses”, Proc. SPIE 7358, Holography: Advances and Modern Trends, 735803 (6 May 2009); doi: 10.1117/12.822491.
Huang discloses that low-concentration polymers can strongly influence crystal growth in small-molecule glasses, a phenomenon important for improving physical stability against crystallization. We measured the velocity of crystal growth in two molecular glasses, nifedipine (NIF) and o-terphenyl (OTP), each doped with four or five different polymers. For each polymer, the concentration was fixed at 1 wt % and a wide range of molecular weights was tested. We find that a polymer additive can strongly alter the rate of crystal growth, from a 10-fold reduction to a 10-fold increase. For a given polymer, increasing molecular weight slows down crystal growth and the effect saturates around DP = 100, where DP is the degree of polymerization. For all the systems studied, the polymer effect on crystal growth rate forms a master curve in the variable (Tg,polymer - Tg,host)/Tcryst, where Tg is the glass transition temperature and Tcryst is the crystallization temperature. These results support the view that a polymer’s effect on crystal growth is controlled by its segmental mobility relative to the host-molecule dynamics. In the proposed model, crystal growth rejects impurities and creates local polymer-rich regions, which must be traversed by host molecules to sustain crystal growth at rates determined by polymer segmental mobility. The 
Powell discloses that a fracture of single-component molecular glasses has been characterized under tension. In-plane tension is created by cooling a liquid film below its glass transition temperature constrained on a substrate that is less thermally expansive. The fracture produces a network structure whose cell size is comparable to film thickness. For each system studied (indomethacin, o-terphenyl, and sucrose benzoate), the condition of fracture is well described by the fracture models for supported films and a characteristic energy release rate Gc. Agreement is found for a wide range of film thickness (10-250 µm) in both open and sandwich geometries. For the molecular glasses studied, Gc ≈ 1 J/m2. O-terphenyl glasses become significantly more resistant to fracture with the addition of polystyrene; at 10 wt.%, Gc increases with the molecular weight of polystyrene, by a factor of 5 at 1 million g/mol. The molecular-weight dependence is consistent with an increase of fracture surface area as the crack tip goes around the pervaded volume of each polymer chain encountered (sphere defined by the radius of gyration) (abstract).
Walker discloses a new series of photochromic azobenzene-containing molecular glasses which are investigated as blending materials to improve the photochromic response of photoaddressable polymers. In order to identify potential candidates for blending, a variety of molecular glasses are synthesized and screened with respect to their photochromic response. Various end groups at the azobenzene chromophore and different core compounds are employed to obtain high thermal stability and good glass-forming properties as well as high sensitivity and 
However the above mentioned references of Huang et al., Powell et al., and Walker et al. do not disclose or fairly suggest the claimed composition comprising a polymer with a polymer with Tg > 150 °C and Mw > 10,000 g/mol; and a molecular glass, wherein the molecular glass in its neat state is amorphous and non-oligomeric with a polydispersity index between 1.0 and 1.7, Mw in the range of 500 g/mol to 2,000 g/mol, and at least one functional group that promotes miscibility with the polymer, wherein the molecular glass is dispersed in the polymer to form a resin and the molecular glass has a concentration in the resin of 0.01 % to 50 % w/w., as per newly amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762